Citation Nr: 1747969	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-28 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

The Board notes that in September 2016 the Board remanded the claim to the RO for additional development.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The procedural history of the appeal was discussed in the September 2016 Board decision and is incorporated by reference herein.

The Board notes that in April 1971 the Veteran initially filed a claim of entitlement to service connection for "back pain caused possibly initially by hauling helium bottles."  In a June 1971 rating decision, the RO denied entitlement to service connection for "back condition and chest condition;" however, it specifically noted that the scope of the denied disability was "Pectus excavatum P.O. manifested by chest and back pain."  In June 2007, the Veteran filed a claim of entitlement to service connection for a "back condition" which had its onset in 1970.  In a September 2012 rating decision, the RO treated the Veteran's claim as a petition to reopen the claim of service connection for back pain that was previously denied in June 1971, and then denied the claim because the Veteran had not submitted new and material evidence.

In his August 2013 notice of disagreement, the Veteran's attorney argued that the Veteran's June 2007 claim of entitlement to service connection for a back condition should be separated from the pectus excavatum claim which was denied in April 1971 because they were two separate and distinct disabilities.  Notwithstanding, the RO denied the Veteran's claim of entitlement to a back condition on the merits in its September 2013 statement of the case.  Similarly, at the May 2016 Travel Board hearing, testimony was taken with respect to the elements necessary to substantiate a service connection claim, while the elements necessary to reopen a previously-denied claim were not discussed.  As such, the Board, in its September 2016 decision, characterized the issue as, "Entitlement to service connection for a back condition." 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back condition. Specifically, the Veteran testified that in the summer of 1969, he injured his back while carrying 5-foot-tall, 100-pound bottles up three flights of stairs.  The Veteran indicated that he felt sore immediately after this, but that persistent pain in the thoracic spine did not become problematic until a month or two later.

A review of the Veteran's service treatment records include the Veteran's May 1967 Report of Medical Examination upon induction, which indicated that he underwent chest surgery in 1966 to correct pectus excavatum.  An August 1969 treatment note indicated that the Veteran complained of chronic chest and back pain, which was diagnosed as postural back pain secondary to his 1966 sternotomy. A February 1970 treatment note indicated that the Veteran complained of pain in his upper back which was diagnosed as neuromuscular in nature.  He again reported chest and lumbar pain in February 1971.

Pursuant to the Board's September 2016 remand, the Veteran underwent a VA back condition examination in November 2016.  The Veteran reported to the examiner that his thoracic spine began hurting after hauling helium bottles in Vietnam.  In addition, based on a review of the record, the November 2016 VA examiner diagnosed the Veteran with multiple thoracolumbar vertebral compression fractures and osteoporosis spine.  She indicated that the date of the diagnosis was 2016.  She then opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, for the opinion, the examiner stated, among other things, "his service thoracic pain was secondary to pre-military pectus excavatum in February 1970."

Unfortunately, the Board has determined that the November 2016 examination report of the spine did not fully address the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The examiner did not provide any opinion as to whether the Veteran's back condition was aggravated by an in-service injury or event.

Based on the foregoing discussion as well as the heightened duty to assist the Veteran in developing his claims, the Board may not proceed with final adjudication of the claim until an additional VA medical opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed thoracic spine and osteoporosis disorders on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA or private treatment records.

2. Forward the record and a copy of this Remand to the examiner who provided the November 2016 VA opinion or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination is necessary, then such an examination should be scheduled.  The examiner is asked to provide an opinion as to whether it is:

Please opine whether the Veteran's back condition, which was noted at the last examination as secondary to pre-military pectus excavatum, was aggravated by his active service?  Aggravation is defined as a permanent worsening beyond the natural progression of the condition.

3. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




